Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 18 February 2022 has been considered.
35 USC 112 rejections have been withdrawn
	After carefully reviewing Applicant’s arguments, the 112 rejections have been withdrawn.  

Claims 1, 21 and their dependent claims have been allowed
	Applicant’s arguments against claims 1, 21, have been found persuasive.  Claims 1, 21 and their dependent claims have been allowed.

Claim 20 remains rejected
	Regarding claim 20, the rejection has been maintained because claim 20 does not have “increase a size of an allowable range of drive signals” as argued by Applicant.  Claim 20 has different claimed limitations, only requires increasing average power when high amplitude or high slew rate or high-power differential is demanded.  As noted before, the term “high” is subjective.  As long as there are any differences in power, high amplitude, then that can be considered “high” as claimed.  Pages 8-10 of Brown clearly explains that the average power can be varied based on different temperatures, and/or differences in resistances (note line 1 of page 9). On page 3, lines 3-34, Brown discloses the difference of different factors or “the magnitude of the factors” on line 12, and “SMA actuator wire may have a magnitude less than one relative to the factor for an 
35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WO 2014/076463 (Brown).
	Regarding independent claim 20,  Brown discloses a method for controlling opposed shape memory alloy actuator wires (9a, 9b; 9c, 9d) that apply opposed forces to a moveable part, the method comprising: carrying out closed-loop control of at least an aspect of the configuration of the movable part by driving each of the opposed wires (9a, 9b; 9c, 9d), wherein the control is carried out with a particular average drive signal that is an average of drive signals to all of the opposed wires (see Fig. 2 and page 9, lines 9-25, of the description) ; and increasing the average drive signal (see Fig 2 and page 9, lines 26-32, of the description).  On page 3, lines 3-34, Brown discloses the difference of different factors or “the magnitude of the factors” on line 12, and “SMA actuator wire may have a magnitude less than one relative to the factor for an aligned SMA actuator wire” on lines 19-20, then “the feedback difference measure is used to control the powers of drive signals” on lines 25-26. Note the terms “high amplitude’, 

Allowable claims and Reasons for Allowance
	Claims 1-12, 14-19, 21 are allowed.

	In claim 1, the recitation of “increasing the average drive signal, thereby increasing the average power of the opposed wires, So as to increase a size of an allowable range of drive signals for at least one of the opposed wires”; in claim 21, the recitation of “generating instructions to increase the average power of the opposed wires and switch into a second higher power state in which the opposed wires are at a second average temperature, where the second average temperature is higher than the first average temperature,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 21, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 21 and their dependent claims are allowable.  
Finality Status
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Conclusions

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/15/2022